DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Citations are made in reference to JP 06112500A (hereinafter referred to as Hoshiba)-  an English Abstract the provided in Applicant’s parent case 16/267668- is copied and provided below: 
    PNG
    media_image1.png
    565
    949
    media_image1.png
    Greyscale


Prior art fails to teach nor suggest the limitations of claims 1, 9 and 16, respectively, in combination as recited therein.  More specifically, in reference to claim 1, Hoshiba teaches in Fig.s 1-3 and in the abstract above, a method of forming a memory structure, comprising: depositing a ferroelectric random access memory (FeRAM) stack (Fig.s 1-3 (6/5) over a substrate (2), wherein the FeRAM stack comprises a ferroelectric layer (6)  and one or more conductive layers (5) over the ferroelectric layer; 
patterning the FeRAM stack to define an FeRAM device stack (Fig.s 1-3 (6/5)); 
forming a sidewall spacer (23) along a first side of the FeRAM device stack; 
forming a select gate (9) along a side of the sidewall spacer that faces away from the FeRAM device stack; 
forming a source region (4) within the substrate and along a second side of the FeRAM device stack; and 
forming a drain region (3) within the substrate (2), wherein the drain region is separated from the FeRAM device stack (6/26/5) by the select gate (9).  

However, Hoshiba fails to teach nor suggest forming a select gate (9) along a side of the sidewall spacer that faces away from the FeRAM device stack as required by claim 1.  Consequently, claim 1 contains allowable subject matter.


In regards to claim 9, Hoshiba teaches in Fig.1-3 and in the abstract above, a method of forming a memory structure, comprising: depositing a ferroelectric layer (6) over a substrate (2); 
depositing one or more conductive layers (5) over the ferroelectric layer; 
patterning the ferroelectric layer and the one or more conductive layers to define an FeRAM device stack (Fig.1); 
forming a select gate (9) along a first side of the FeRAM device stack (right); 
forming a source region (4) within the substrate (2) along a second side (left) of the FeRAM device stack; 
forming a drain region (3) within the substrate (2), wherein the select gate (9) is between the drain region (3) and the FeRAM device stack (5/6); 

However, Hoshiba fails to teach nor suggest performing a planarization process to expose upper surfaces of the select gate and the one or more conductive layers- the upper surfaces are shown to be either uncovered or fully covered by layer 24- there is no planarizing step to expose taught nor suggested.  Therefore claim 9 contains allowable subject matter.  

Lastly, in regards to claim 16, Hoshiba teaches a method of forming a memory structure, comprising: forming a ferroelectric random access memory (FeRAM) device stack over a substrate (Fig.1 (5/6));
patterning the select gate layer (9) to define a select gate along a first side of the FeRAM device stack (right); 33TSMC No. P20173850US02 / Attorney Docket No. TSMCP899USA forming a source region (4) within the substrate and along a second side of the FeRAM device stack (left); and forming a drain region (3) within the substrate (2), wherein the drain region is separated from the FeRAM device stack (5/6) by the select gate (9).  

However, Hoshiba fails to teach nor suggest forming a select gate layer laterally surrounding the FeRAM device stack;  consequently claim 16 also contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



4/23/22